DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This action is in response to Applicant’s amendment of 10/15/21, which is entered.

Allowable Subject Matter
Claims 43, 48 – 50, 55 – 57, and 62 are allowed. Withdrawn claims 46, 47, 51 – 54, 58, 60, and 61 are also allowable due to the rejoinder and withdrawal of the election requirement set forth below, and because they depend from allowed claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 43, the present invention pertains to a system that specifically requires air handling sub-systems to provide cooling air to electronic equipment, the air handling sub-systems comprising return dampers, return air flow chambers, one or more outside air flow chambers, one or more outside dampers, a mixing chamber, a common exit, and a heat removal sub-system downstream from the common exit. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious above system used in combination with the 
Regarding independent claim 50, the present invention pertains to a method of cooling electronic components in a room that specifically requires an air handling system comprising two or more return air flow chambers, two or more return dampers, one or more outside air flow chambers, one or more outside dampers, a mixing chamber, providing a heat removal sub-system, and receiving return air flow from the room into one or more of the return air flow chambers and channeling at least a portion of the return air flow from the room through the heat removal sub-system. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious above method used in combination with the two or more return dampers are located upstream of respective ones of the two or more return air flow chambers, an interior wall that extends at least partially between at least two of the air flow chambers, and the one or more outside dampers are located between the respective outside air vents and the one or more outside air flow chambers.
Regarding independent claim 57, the present invention pertains to an apparatus that specifically requires an air handling system configured to provide cooling air to electronic equipment, the air handling system comprising two or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claims 43, 48 – 50, 55 – 57, and 62 are allowable. Claims 46, 47, 51 – 54, 58, 60, and 61, previously withdrawn from consideration as a result of a restriction / election of species requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction / election requirement between species I – II and subspecies 1 – 3, and species A and B, as set forth in the Office action mailed on 11/3/17, is hereby withdrawn and claims hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel et el. (US 6,747,872 B1) teaches a system comprising an air handling system to provide cooling air to a data center that includes supply air flow chambers having upstream supply air damper in Fig. 6, but not return air flow chambers or return air flow dampers.
Weisbecker (US 5,324,229) teaches an air handling system having two return air vents, a return air flow chamber, and an outside air chamber in Fig. 1, but chambers are upstream, not downstream
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762  

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762